Citation Nr: 0841916	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 2002) based on treatment 
provided by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November  1971 to 
August 1973, and he died in January 2004.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO denied the appellant's 
claim for DIC under the provisions of 38 U.S.C.A. § 1151 
based on VA treatment.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2004.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was cardiac arrest due to, or as 
a consequence of, coronary artery disease and diabetes 
mellitus.  Other significant conditions contributing to 
death, but not resulting in the underlying cause of death, 
were tobacco use and asthma.

3.  The veteran's death was not a result of, nor is there any 
evidence of, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel during the veteran's treatment from 
May 2003 to January 2004.


CONCLUSION OF LAW

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
are not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the appellant was 
provided notice of the VCAA in July 2005, prior to the 
initial adjudication of his claim in the September 2005 
rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the appellant was expected to 
provide, including the information needed to obtain both 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim, but she was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date of the award of service 
connection.  However, the absence of such notification by 
VCAA letter is not prejudicial in this case.  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the appellant in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA outpatient treatment reports and 
statements from the appellant.  The appellant has not 
indicated that she has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

The appellant requests DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  

Analysis

The appellant argues that the veteran died as a result of the 
improper care that he received from the VA.  She claims that 
the VA medical center erred by not performing surgery on the 
veteran while he was admitted to inpatient care in December 
2003, scheduling the surgery for a later date and discharging 
the veteran from the VA medical center without giving him 
oxygen.  In addition, the appellant reported that the veteran 
informed her that his surgery had been rescheduled to a later 
date and a few days later the VA medical center had called 
asking why he did not report for surgery, to which she 
replied that the veteran had died.  She contends that the 
veteran's respiratory distress placed a strain on his 
cardiovascular system which led to his cardiac arrest on 
January [redacted], 2004.

VA outpatient treatment reports from November 2000 to January 
2004 reflect that the veteran was initially diagnosed with 
left basal pneumothorax in May 2003 pursuant to a radiology 
report.  He was variously treated for left sided 
pneumothorax, characterized as chronic and significant at 
times, through December 2003.  The veteran was admitted to 
inpatient care in September and December 2003 due to a 
worsening of the left sided pneumothorax.  In September 2003, 
the veteran eloped from the VA medical center, later 
reporting that he left because he felt okay and would return 
if he felt any worse.  In December 2003, the veteran was 
treated for a worsening of shortness of breath and left 
pneumothorax.  Additionally, in December 2003, the veteran 
requested to be released with oxygen, though he was advised 
he would need to remain in the hospital and have treatment to 
reinflate the left lung.  Outpatient treatment reports from 
December 2003 note that the lung was unlikely to expand after 
insertion of the chest tube due to the chronicity of the 
pneumothorax.  Later in December 2003, fiber optic 
bronchoscopy was performed and the veteran was discharged to 
his home without the need for oxygen and instructed to follow 
up with surgery and the pulmonary clinic for further 
management of the left pneumothorax.  He was scheduled to 
follow up on January 6, 2004 for surgical placement of chest 
tube in the operating room.  There is no record of this 
surgery being rescheduled or performed.

VA outpatient treatment reports reflect that the veteran's 
other active problems included diabetes mellitus, 
hypertension, hyperlipidemia, tobacco use disorder, 
dermatitis, obesity, osteoarthritis and shortness of breath 
with a differential diagnosis of chronic obstructive 
pulmonary disease (COPD) versus myocardial infarction versus 
a worsened pneumothorax.  

Private medical reports from January [redacted], 2004 reflect that 
the veteran was taken to the emergency room for 
cardiopulmonary resuscitation (CPR) and was pronounced dead 
at 4:38 pm.  

According to the Certificate of Death, the immediate cause of 
the veteran's death was cardiac arrest, due to, or as a 
consequence of, coronary artery disease and diabetes 
mellitus.  Other significant conditions contributing to death 
but not resulting in the underlying cause of death were 
tobacco use and asthma.

Having carefully reviewed the evidence of records, the Board 
finds that there is no competent medical evidence to the 
effect that the veteran's death was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.  The veteran 
died at a private facility, and the preponderance of the 
competent evidence indicates he did not die as a result of 
his left pneumothorax for which he was being treated at the 
VA just months prior to his death.  Aside from her own 
statements, the appellant has not furnished any objective 
evidence that the veteran's left pneumothorax contributed to 
his cardiac arrest, that his left pneumothorax should have 
been treated by the VA prior to his death, and that such 
failure to treat resulted in the veteran's death.  In this 
regard, the Board notes the veteran was discharged from 
inpatient treatment at the VA in December 2003 following a 
bronchoscopy and without the need of oxygen, though he was 
scheduled for surgery of the left lung at a later date.  VA 
records did not reflect that the veteran had surgery for his 
left pneumothorax on the date scheduled in January 2004 nor 
was there any indication that the surgery date had been 
rescheduled to a later date, such that the veteran was unable 
to report for surgery.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for DIC under the provisions of 38 U.S.C.A. § 1151 based on 
VA treatment.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
based on treatment at a VA facility is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


